769 N.W.2d 220 (2008)
Lee CHURCHILL and Nancy Churchill, Plaintiffs-Appellants,
v.
J.P. KING AUCTION COMPANY, INC., and Steven L. Reeser, Defendants-Appellees.
Docket No. 136851. COA No. 274461.
Supreme Court of Michigan.
November 5, 2008.

Order
On order of the Court, the motion for miscellaneous relief is GRANTED. The application for leave to appeal the April 10, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.